Citation Nr: 1822548	
Decision Date: 04/12/18    Archive Date: 04/25/18	

DOCKET NO.  10-14 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, including as secondary to the service-connected left shoulder, low back, and right knee disabilities.

2.  Entitlement to service connection for neuropathy of the left upper extremity, to include as secondary to the service-connected left shoulder rotator cuff tendonitis.

(The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for asthma, entitlement to service connection for a left knee disability, whether there was clear and unmistakable error (CUE) in the August 1980 VA rating decision denying service connection for a right knee disorder, whether there was CUE in the May 2006 rating decision denying service connection for a left shoulder disability, entitlement to an initial disability rating in excess of 10 percent for the service-connected left shoulder disability, entitlement to an initial disability rating in excess of 10 percent for the service-connected right knee disability, and entitlement to a TDIU are addressed in a separate decision.)


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Marine Corps from April 1978 to February 1980.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In August 2010, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 

In June 2011, the Board remanded the issues of whether new and material evidence has been received to reopen service connection for right knee and left shoulder disorders, and service connection for a lumbar spine disorder, sciatica/neuropathy of the bilateral lower extremities, a cervical spine disorder, left upper extremity neuropathy, and depression for additional VA treatment records, records from the Social Security Administration (SSA), and VA examinations with medical opinions, and subsequent readjudication of the appeals.  Pursuant to the remand directives, the additional VA treatment records and records from the SSA were obtained.  Also, in January 2012, February 2013, and March 2013, VA examinations with medical opinions were provided.
As a result of the ordered development, service connection was established for a right knee disability, a left shoulder disability, a lumbar spine disability, right and left lower extremity radiculopathies, and major depressive disorder.  Because those issues were fully resolved in the Veteran's favor, those issues are no longer subject to appellate review.

In February 2017, the Board remanded the issues of service connection for a cervical spine disability and left upper extremity neuropathy for a supplemental VA medical opinion.  The Board also remanded a number of other issues to satisfy the Veteran's request for a videoconference Board hearing.  Because a separate Board hearing on those issues was held by a different VLJ pursuant to the remand directives, they will be adjudicated in a separate decision.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

For most of the appeal, the Veteran was represented by Attorney David Huffman; however, in December 2015, the Veteran was informed that Attorney Huffman is no longer accredited to represent claimants in claims before VA, and that he could seek other representation or proceed without representation.  To date, the Veteran has not designated another individual or Veterans Service Organization as his representative; therefore, the Board notes the Veteran is representing himself in this matter.

The issue of entitlement to service connection for a cervical spine disability, including as secondary to the service-connected left shoulder, low back, and right knee disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The current left shoulder impingement syndrome with radicular symptoms in the left upper extremity was caused by the service-connected left shoulder rotator cuff tendonitis.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left shoulder impingement syndrome with radicular symptoms in the left upper extremity, as secondary to service-connected left shoulder rotator cuff tendonitis, are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  For reasons explained below, the Board is granting service connection for left shoulder impingement syndrome with radicular symptoms in the left upper extremity.  Given the favorable outcome of the appeal adjudicated herein, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 
38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that the service-connected left shoulder rotator cuff tendonitis caused radicular symptoms (i.e., pain) in the left upper extremity.  He seeks service connection on this basis. 

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the current left shoulder impingement syndrome with radicular pain in the left upper extremity was caused by the service-connected left shoulder disability (i.e., tendonitis).  After review of the record, the March 2017 VA reviewer opined that it was at least as likely as not that the left shoulder impingement syndrome was proximately due to the service-connected left shoulder disability.  In support of the medical opinion, the March 2017 VA reviewer noted that the service treatment records show treatment for a left shoulder strain, as well as a job that involved a lot of repetitive shoulder weight-bearing movements.  The March 2017 VA reviewer wrote that, over time, the Veteran developed intermittent symptoms of impingement including pain with overhead movement and radicular signs in the left upper extremity, and noted that there was a May 2010 magnetic resonance imaging showing tendinitis with impingement.  The March 2017 VA reviewer reasoned that the medical literature explained how repetitive motion and injury may be precursors to the development of impingement syndrome, so it was her medical opinion that the left shoulder impingement syndrome, to include radicular symptoms in the left upper extremity, was at least as likely as not proximately due to or the result of his service-connected left shoulder disability.  

Because the March 2017 VA reviewer based the medical opinion on sufficient and accurate facts and data as documented in the record and the medical literature, and provided a sound rationale for the medical opinion, it is of significant probative value.  Although the February 2013 VA examiner provided a negative medical opinion on the question of whether left upper extremity peripheral neuropathy was at least as likely as not due to the service-connected left shoulder disability, the examiner acknowledged that degenerative changes with pain in the left shoulder would be compatible with radiation of pain in the left upper extremity, which seems to provide some support for the favorable March 2017 VA medical opinion.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection under 38 C.F.R. 
§ 3.310 for left shoulder impingement syndrome to include radicular symptoms of the left upper extremity as secondary to (i.e., caused by) the service-connected left shoulder disability are met.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  Because service connection has been granted for left shoulder impingement syndrome to include radicular symptoms of the left upper extremity on a secondary basis, there is no need to consider whether service connection is warranted on either a direct or presumptive basis.

ORDER

Service connection for left shoulder impingement syndrome with radicular symptoms in the left upper extremity, as secondary to the service-connected left shoulder rotator cuff tendonitis, is granted.





REMAND

The issue of service connection for a cervical spine disability is remanded for a supplemental VA medical opinion.  The March 2017 VA medical opinion addressing the likelihood that the cervical spine disability was caused or worsened by the service-connected left shoulder disability is inadequate because the VA reviewer did not address the contention that altered gait and/or altered body mechanics due to the service-connected left shoulder, lumbar spine, and/or right knee disabilities caused or worsened the cervical spine disability; therefore, a remand for a supplemental VA medical opinion is warranted.    

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from the March 2017 VA reviewer or another appropriate medical professional on the claimed cervical spine disability.  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should state, for each diagnosis, an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that any current cervical spine disability was either caused or worsened beyond the normal progression by the service-connected left shoulder disability, service-connected lumbar spine disability, and/or the service-connected right knee disability.  The examiner should explain the answer.  

For the purpose of providing the medical opinion, the examiner should specifically address the contention that altered gait and/or altered body mechanics due to the service-connected left shoulder disability, lumbar spine disability, and/or right knee disability caused or worsened the cervical spine disability. 

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Thereafter, the remanded issue should be readjudicated.  If any benefits sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


